Thomas M. Olejniczak                                                                                                                             Retired:
Frederick L. Schmidt                                                                                                                       J. Michael Jerry
R. George Burnett
Gregory A. Grobe
Tori L. Kluess                                                                                                                        Gregory B. Conway
Robert M. Charles                                                                                                                   1944-2017 (Founder)
Jodi Arndt Labs
David H. Weber
Ross W. Townsend
Kurt A. Goehre
James M. Ledvina
Steven J. Krueger
Robert R. Gagan
                                                                                                                             Telephone: (920) 437-0476
Matthew M. Van Nuland
Laura J. Beck
Jill J. Ray                                                                                                                   Facsimile: (920) 437-2868
Joshua M. Koch
John M. Calewarts                                                                                                                   gb@lcojlaw.com
Bryant M. Dorsey                                                                                                                 www.lcojlaw.com
Laina P. Stuebner
Shane A. Anderson                                                 July 21, 2021


            VIA ECF
            Honorable William C. Griesbach
            U.S. District Court Eastern District
            Green Bay Division
            125 S. Jefferson Street
            Green Bay, WI 54301

            Re:         Equal Employment Opportunity Commission v. Wal-Mart Stores East LP
                        Case No. 1:17-cv-00070

            Dear Judge Griesbach:

            We write on behalf of Wal-Mart Stores East LP to request a status conference at the court’s
            convenience to discuss post-verdict motions and the issues of equitable relief that remain before
            the court.

            Thank you for your attention to this matter.

            Very truly yours,

            LAW FIRM OF CONWAY, OLEJNICZAK & JERRY, S.C.



            By: Electronically signed by George Burnett
                  George Burnett

            GB:krb

            cc: Counsel of Record (via ECF)
            3897972




                                      2 3 1 S ou t h A da m s S t ree t • G r een B a y, W I 5 4 3 0 1
             P. O. BoCase      0 • G reen Ba y , W I 5 4 3 0Filed
                     x 2 3 2 01:17-cv-00070-WCG                         0 • P hon e : Page
                                                              5 - 3 2 0 07/21/21      9 2 0 .4 317 .0   7 6 •Document
                                                                                                    of4 1     Fa x: 9 2 0 .4239
                                                                                                                            3 7 .2 8 6 8
                                                           w w w .l co jl aw .c om
